                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-62387-BLOOM/Valle

ICOOL, USA, INC.,

       Plaintiff,

v.

MBRB SALES, LLC, WILLIAM
SANDS, and BYS WHOLESALERS, LLC,

      Defendants.
____________________________________/

                        ORDER ON MOTION FOR BILL OF COSTS

       THIS CAUSE is before the Court upon Plaintiff ICool USA, Inc.’s (“ICool” or “Plaintiff”)

Bill of Costs, ECF No. [90], and Memorandum in Support of Bill of Costs, ECF No. [90-2]

(together, “Bill of Costs”). The Court has reviewed the Bill of Costs, the record in this case and

the applicable law, and is otherwise fully advised. For the reasons set forth below, the Bill of Costs

is granted.

       ICool initiated this action on October 5, 2018, and filed the First Amended Complaint, ECF

No. [30] (“Amended Complaint”), on January 18, 2019, alleging claims against Defendants

MBRB Sales, LLC (“MBRB”), William Sands (“Sands”), and BYS Wholesalers, LLC (“BYS”).

ICool dismissed its claims against MBRB, ECF No. [83], and then sought a default judgment

against Sands and BYS. ECF No. [87]. The Court granted ICool’s motion for a default judgment,

ECF No. [88], following a Clerk’s Default, ECF Nos. [54] and [56], entered as to each Defendant.

The record reflects that neither Defendant filed an answer or otherwise plead to the Amended

Complaint after being properly served. Thereafter, the Court entered a final default judgment in

favor of ICool and against BYS and Sands. See ECF No. [89]. ICool now seeks to recover its costs.
                                                               Case No. 18-cv-62387-BLOOM/Valle


       Federal Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal statute, these

rules, or a court order provides otherwise, costs—other than attorney’s fees—should be allowed

to the prevailing party.” Fed. R. Civ. P. 54(d)(1). A prevailing party is “[a] party in whose favor a

judgment is rendered, regardless of the amount of damages awarded.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); see Util.

Automation 2000, Inc. v. Choctawhatchee Elec. Coop., 298 F.3d 1238, 1248 (11th Cir. 2002). A

prevailing party is “entitled to receive all costs that are recoverable under 28 U.S.C. § 1920.”

Bryant v. Cab Asset Mgmt., LLC, 2011 WL 1331267, at *3 (S.D. Fla. Apr. 6, 2011). “Such costs,

however, may not exceed those permitted.” Mathews v. Crosby, 480 F.3d 1265, 1277 (11th Cir.

2007) (citing Maris Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1225 (11th Cir. 2002));

see Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987).

       Under 28 U.S.C. § 1920, a judge may tax as costs the following:

       (1)     Fees of the clerk and marshal;

       (2)     Fees for printed or electronically recorded transcripts necessarily obtained
               for use in the case;

       (3)     Fees and disbursements for printing and witnesses;

       (4)     Fees for exemplification and the costs of making copies of any materials
               where the copies are necessarily obtained for use in the case;

       (5)     Docket fees under section 1923 of this title;

       (6)     Compensation of court appointed experts, compensation of interpreters, and
               salaries, fees, expenses, and costs of special interpretation services under
               section 1828 of this title.

28 U.S.C. § 1920. Unless otherwise prohibited, “[a] prevailing party may recover costs as a matter

of course”; “the losing party bears the burden of demonstrating that a cost is not taxable, unless

knowledge regarding the proposed cost is within the exclusive control of the prevailing party.”




                                                 2
                                                               Case No. 18-cv-62387-BLOOM/Valle


Monelus v. Tocodrian, Inc., 609 F. Supp. 2d 1328, 1332-33 (S.D. Fla. 2009) (internal citations

omitted).

        As the prevailing party, ICool seeks an award of $1,812.30 as taxable costs incurred in this

case. See ECF No. [90]. Pursuant to Local Rule 7.3, a bill of costs must include documentation

showing the amount of costs and a supporting memorandum. S.D. Fla. L.R. 7.3(c). Specifically,

ICool seeks reimbursement for deposition transcripts ($1,288.30)1, filing fees ($400.00), and the

cost of service of process ($124.00). In support of its request, ICool attaches the Declaration of

Diana N. Evans, ECF No. [90-1], and associated payment records. Based upon a review of the

materials submitted by ICool, the Court finds that the requested costs are reasonable and

recoverable. See Monelus, 609 F. Supp. 2d at 1338 (“Under the statute, recoverable costs include

deposition transcript costs and attendance fees of the court reporter per diem.”) (citing Ferguson

v. Bombardier Serv. Corp., 2007 WL 601921, at *4 (M.D. Fla. Feb. 21 2007)); Goodman v.

Sperduti Enterps., Inc., No. 08-62096-CIV, 2009 WL 3200681, at *3 (S.D. Fla. Oct. 6, 2009)

(“There is no question that Plaintiff is entitled to the cost of the filing fee because it falls into one

of the categories of reimbursable costs under 28 U.S.C. § 1920 . . . .”); EEOC v. W&O, Inc., 213

F.3d 600, 623 (11th Cir. 2000) (concluding that private process servers may be taxed pursuant to

28 U.S.C.A § 1920(1) which permits taxation of “[f]ees of the clerk and marshal”). Accordingly,

ICool is entitled to recover $1,812.30 in costs, including service of process fee ($124.00), filing

fee ($400.00), and reimbursement for deposition transcripts ($1,288.30).

        Based on the foregoing, it is ORDERED AND ADJUDGED as follows:




1
 ICool lists the $1,288.30 as “[f]ees and disbursements for printing” on the form bill of costs. See
ECF No. [90] at 1. However, in the memorandum, ICool specifies that it is seeking that amount
specifically for deposition transcripts and related costs, which is allowable pursuant to 28 U.S.C.
§ 1920(2).


                                                   3
                                                          Case No. 18-cv-62387-BLOOM/Valle


             1.     ICool’s Motion, ECF No. [90], is GRANTED.

             2.     ICool is awarded $1,812.30 in taxable costs.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 7, 2020.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                               4
